DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is responsive to the amendment filed on 20 April 2021. As directed by the amendment: Claims 1 and 2 have been amended and Claims 7-13 stand withdrawn. Claims 1-13 currently stand pending in the application. 
Examiner notes that the status identifier of Claim 7 is incorrect. Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim, based on an interview conducted on 09 October 2020 with Larry E. Vierra, in which further election of Species A, shown in Fig. 4, was made. Claims 1-6 read on the elected embodiment. 

Response to Arguments
Applicant’s arguments with respect to the drawing objections have been fully considered but they are not persuasive. Applicant contends that the limitation that each rail has a cross section having the shape of a diamond is clearly shown in FIG. 4, citing that the commonly understood definition of a diamond is a square or rhombus-shaped figure usually oriented with the long diagonal vertical. Examiner respectfully submits that the rails shown in FIG. 4 are not shown to have a diamond shaped cross section. Rather, the top of each rail is flattened such that there are more than four sides to the cross section and it can no longer be considered a square or rhombus, even disregarding the lower portion where it is connected to the base 400 thus obscuring most of one of the sides, such that it is unclear as to what shape the rail would be if separated from the base. As to the particular definition cited by substantially the shape of a diamond. Accordingly, the drawing objection is maintained and presented again below. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 102(b) have been fully considered but they are not persuasive. As to Sklar (US 7,730,563), Applicant contends that the system is mounted on spaced-apart support shafts 22a, 22b that are connected to a patient support such as an operating table, and thus Sklar does not disclose a base having a first and second rail constructed to be received in a mount of the head frame. Examiner respectfully submits that, as articulated in the below rejection, a human head frame may be interpreted as an open structure (“frame”) that at least partially surrounds or encloses a human head to which it is disposed adjacently. In this interpretation, the apparatus (at base 38) is attachable to a human head frame comprising mount 36 and the structures 312, 314 that form an open structure that at least partially surrounds or encloses a head to which it is disposed adjacently since it has an enlarged dimension that would span a side of the head. The term “a human head frame” requires only a frame for a human head, with the term frame having various definitions; such frame may comprise a reference frame, as disclosed by Sklar (col. 4 / ll. 1-10) for referencing a location of a human head, i.e. a human head frame. The base 38 has rails (two respective teeth on 38 comprise the two rails) constructed to be received in a mount (portion 36) of the head frame with the head frame as interpreted above. Examiner notes that the claimed apparatus is a part of a larger system (FIG. 1) comprising many interacting parts that are not claimed with many points of connection and interaction such that the larger system could be broken up into a variety of different apparatuses. Sklar similarly discloses a system with many interacting parts with many points of connection and interaction such that the larger system could be broken up into a variety of different 
As to Claim 2, Applicant contends that the claim now expressly recites rails that are configured to mate to first and second parallel grooves of the mount. Applicant provides PTAB and Federal Circuit precedent that the term “configured to” is a positive structural limitation as to how a structure is made or designed. Examiner respectfully submits that in the interpretations above which identify structures in Sklar that meet the claimed limitations of a head frame, a mount of the head frame and grooves of the mount, the rails are indeed configured to, i.e. specifically designed to, mate to the grooves of the mount, since the teeth on base 38 are configured/designed to mesh with the grooves in 48 of the mount 36, shown in FIG. 3. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each rail having a cross section having the shape of a diamond (Claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Of note, only a part of a diamond, or alternatively a polygonal shape, is shown in cross section of the rails (see Response to Arguments, above). The claim is suggested to be cancelled. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by U.S. Patent No. US 7,730,563 to Sklar et al. (hereinafter, “Sklar”). 
Sklar discloses an apparatus to provide a reference point in relation to a human head during surgery, the apparatus attachable to a human head frame (structure 312, 314 depending from 38, including components from 36 and 48 to 324-328; the commonly understood definition of a frame is an open structure for enclosing something, in this case a human head – the structure is an open structure that at least partially surrounds or encloses a head to which it is disposed adjacently; in addition or alternatively, the structure includes a reference frame, col. 4 / ll. 1-10, such that the structure as a whole e.g. 343, 335, 208, 380, etc., which couple the block to the plate as parts of a whole) (col. 4 / ll. 54 – col. 6 / ll. 16); a pointer (268) to be inserted into the first hole (col. 7 / ll. 9-11), shown in FIG. 10A; and a set screw (292, 272; under broadest reasonable interpretation, the components 292, 272 comprise a screw and set a position of the block) to be inserted into the second hole to secure the pointer in order to indicate the reference point (col. 7 / ll. 9-29) (under broadest reasonable interpretation, the set screw is inserted into the second hole to secure the pointer in a certain position by securing the block, in which the pointer is fitted, in a certain position, which may indicate a reference point by contacting the reference point); wherein the first and second rails are parallel to each other (along their lengths, shown in FIG. 5) and configured to mate to first and second parallel grooves (in 48; two grooves are parallel along their lengths) of the mount (portion 36) (col. 3 / ll. 26-35), shown in FIG. 3; wherein each rail has a cross section having the shape of a diamond (under broadest reasonable interpretation, the cross section of each rail has the shape of part of a diamond, wherein the instant application also shows rails having a cross section with the shape of only part of a diamond), shown in FIG. 5; wherein the plate includes a slot (into which 131 slides) to be secured by a first screw (213) at the second end of the universal joint (at 131) (col. 4 / ll. 54-e.g. 228 or 353; at least one of these screws, in addition to various other components, e.g. 343, 335, 208, 380, etc., secure the plate to the block as parts of a whole when tightened in a final position); wherein the pointer has a first end (end or half comprising outer portion of 268 that abuts 270) having a diameter greater than a diameter of the first hole in the block, shown in FIG. 10A, and wherein the pointer has a second end (end or half including pointed tip) to indicate the reference point (under broadest reasonable interpretation, the pointer second end may indicate a reference point by contacting the point). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775